               Case 3:19-cv-00091-DMS-WVG Document 37 Filed 09/04/19 PageID.996 Page 1 of 4




                 1 HALL GRIFFIN LLP
                   GEORGE L. HAMPTON IV, State Bar No. 144433
                 2 ghampton@hallwffin.corn
                   ghampton@hallgriffin.com
                   LAURA J. PETRIE, State Bar No. 182243
                 3 1petrie@hallgriffin.corn
                   lpetrie@hallgriffin.com
                                           10th Floor
                 4 1851 East First Street, 10th
                   Santa Ana, California 92705-4052
                 5 Telephone: (714) 918-7000
                 6 Facsimile: (714) 918-6996
                 7 Attorneys for SMART SOLAR
                 8 MARKETING, a California corporation,
                   dba ENVER IMPROVEMENTS;
                 9 BENSON KANE; ENVER ENERGY,
                10 INC.; and ENVER SOLAR, INC.
                11
                                                        UNITED STATES DISTRICT COURT
HALL GRIFFIN




                12
                13                                  SOUTHERN DISTRICT OF CALIFORNIA
                14
                15
                     COLLETTE STARK, an individual,                                           CASE NO. 3:19-CV-0091-DMS-WVG
                16
                17
                                          Plaintiff,                                          JOINT MOTION FOR DISMISSAL
                                                                                              WITH PREJUDICE
                18             vs.
                               vs.

                19                                                                            [FRCP 41(a)]
                     SMART SOLAR MARKETING, a
                20   California corporation, dba ENVER                                        JUDGE:            Hon. Dana M. Sabraw
                21   IMPROVEMENTS;                                                            TRIAL DATE:       None Set
                     BENSON KANE, an individual and as
                22   an officer of SMART SOLAR
                23   MARKETING;
                     ENVER ENERGY, INC., a California
                24   corporation;
                25   ENVER SOLAR, INC., a California
                     corporation,
                26
                27                        Defendants.

                28
                                                                                                             Case No. 3:19-CV-0091-DMS-WVG

                     P:\DOCS\Smart Solar Marketing.StarialeadingsVoint
                                         Marketing.Stark\Pleadings\Joint Mtn.Dismissal.docx
               Case 3:19-cv-00091-DMS-WVG Document 37 Filed 09/04/19 PageID.997 Page 2 of 4




                 1             Plaintiff Collette Stark ("Plaintiff')
                                                        (“Plaintiff”) and Defendants Smart Solar Marketing, a
                 2 California corporation, dba Enver Improvements; Benson Kane, Enver Energy, Inc.;
                 3 and Enver Solar, Inc. ("Defendants")
                                         (“Defendants”) submit this Joint Motion for Dismissal.
                 4             Pursuant to the signed, confidential written settlement agreement between
                 5 Plaintiff and Defendants, through their respective counsel of record, that pursuant to
                 6 Federal Rule of Civil Procedure 41(a)(1), Stark’s
                                                             Stark's Complaint is dismissed with
                 7 prejudice
                   prejudice in its entirety as to all Defendants. The District Court is jointly moved to
                 8 enter an order of dismissal with prejudice, each side to pay its own attorney fees and
                 9 order the Clerk to close the file.
                10 DATED: September 4, 2019                                      HALL GRIFFIN LLP
                11
HALL GRIFFIN




                12
                                                                                 By:        /s/ George L Hampton IV
                                                                                                                  IV
                13
                                                                                      George L. Hampton IV
                14                                                                    Laura J. Petrie
                15                                                               Attorneys for SMART SOLAR MARKETING,
                                                                                 a California corporation, dba ENVER
                16                                                               IMPROVEMENTS; BENSON KANE; ENVER
                17                                                               ENERGY, INC.; and ENVER SOLAR, INC.

                18 DATED: September ___,, 2019
                19
                20
                                                                                 By:          Signature on next page
                21
                                                                                      Collette Stark
                22                                                               Plaintiff in Pro Per
                23
                24
                25
                26
                27
                28
                                                                                          2            Case No. 3:19-CV-0091-DMS-WVG

                     P:\DOCS\Smart Solar Marketing.StarialeadingsUoint
                                         Marketing.Stark\Pleadings\Joint Mtn.Dismissal.docx
                     Case 3:19-cv-00091-DMS-WVG Document 37 Filed 09/04/19 PageID.998 Page 3 of 4




               1                Plaintiff Collette Stark ("Plaintiff") and Defendants Smart Solar Marketing, a
               2 California corporation, dba Enver Improvements; Benson Kane, Enver Energy, Inc.;
               3 and Enver Solar, Inc. ("Defendants") submit this Joint Motion for Dismissal.
               4                 Pursuant to the signed, confidential written settlement agreement between
               5 Plaintiff and Defendants, through their respective counsel of record, that pursuant to
               6 Federal Rule of Civil Procedure 41(a)(1), Stark's Complaint is dismissed with
               7 prejudice in its entirety as to all Defendants. The District Court is jointly moved to
               8 enter an order of dismissal with prejudice, each side to pay its own attorney fees and
                   9 order the Clerk to close the file.
               10 DATED: September                                   , 2019           HALL GRIFFIN LLP
               11
HALL GRIFFIN




               12
                                                                                      By:
               13
                                                                                           George L. Hampton IV
               14                                                                          Laura J. Petrie
                   15                                                                 Attorneys for SMART SOLAR MARKETING,
                                                                                      a California corporation, dba ENVER
                   16                                                                 IMPROVEMENTS; BENSON KANE; ENVER
                   17                                                                 ENERGY, INC.; and ENVER SOLAR, INC.

                   18 DATED: September                           3 ,
                                                                 3      2019
                   19
                    20
                    21                                                                By:
                                                                                           Collette Stark
                    22                                                                Plaintiff in Pro Per
                    23
                    24
                     25
                     26
                     27
                        28
                                                                                            2                Case No. 3: 19-CV-0091-DK1S-WVG
                             C: t :sem Anton Downloads Joint Mtnnismiisial (2).donx
               Case 3:19-cv-00091-DMS-WVG Document 37 Filed 09/04/19 PageID.999 Page 4 of 4




                 1                                             CERTIFICATE OF SERVICE
                 2        I am employed in the County ©fof Orange
                                                           Orange, State of California. I am over the
                   age of 18 and not a party to the within action. My business address is 1851 East
                 3 First Street, 10th Floor, Santa Ana, CA 92705-4052.
                 4             On September 4, 2019, I served the within document(s) described as:
                 5             JOINT MOTION FOR DISMISSAL WITH PREJUDICE
                 6             on each interested party in this action as stated below:
                 7             Collette Stark
                               2175 Cowley Way
                 8             San Diego, CA 92110
                               (619) 347-0726
                 9             videosolutions@me.com;
                               videosolutions    me.com;
                                             gmail.com
                               videostark@gmail.com
                               videostatic
                10             Plaintiff in Pro Per
                11           CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                          BY CMIECF
                                                          Court by using the CMIECF
                   the document(s) with the Clerk of the Court13y            CM/ECF system.
HALL GRIFFIN




                12 Participants in the case who are registered CM/ECF-users
                                                               CM/ECF users will be served by the
                   CM/ECF system. Participants in the case who are not registered CM/ECY
                   CMIECF                                                           CM/ECF users will
                13 be served by mail or by other means permitted by the court rules.
                14       I declare under penalty of perjury under the laws of the United States of
                   America that the foregoing is true and correct and that I am employed in the office
                                          of this Court at whose direction the service was made.
                15 of a member of the bar ofthis
                16             Executed on September 4, 2019, at Santa Ana, California.
                17
                18
                                                                                              Cynthia Brown
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                                                              Case No. 3:19-CV-0091-DMS-WVG

                     PADOCSSmart
                     P:\DOCS\Smart Solar MarketingStarkTleadingstloint
                                         Marketing.Stark\Pleadings\Joint MtnDisraissal.d=
                                                                         Mtn.Dismissal.docx
